Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/237,002 MOUNTING DEVICE FOR MEDICAL EQUIPMENT filed on 12/31/2018.  Claims 1-12 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein the steps of the locking pin are a plurality and are parallel to each other.  The Schneider patent has steps that are defined as being generally perpendicular to one another. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/23/21